IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Paul Satterfield,                                 :
                        Petitioner                :
                                                  :
                v.                                :
                                                  :
Pennsylvania Department of                        :
Corrections and John E. Wetzel,                   :    No. 351 M.D. 2018
                  Respondents                     :    Submitted: January 17, 2020


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                            FILED: April 22, 2020

                Before this Court are the Pennsylvania Department of Corrections’
(Department) and John E. Wetzel’s (Wetzel) (collectively, DOC) preliminary
objections (Preliminary Objections) to Paul Satterfield’s (Satterfield) pro se petition
for review in the nature of a complaint in mandamus (Petition) filed in this Court’s
original jurisdiction. After review, we sustain the Preliminary Objections and dismiss
the Petition.


                                            Background1
                Satterfield is an inmate at the State Correctional Institution at Fayette
(SCI-Fayette).       Inmates housed in the general population (GP) at SCI-Fayette
(Inmates) are permitted to visit the prison’s Main Law Library (MLL) for one full

      1
          The following facts are as alleged in the Petition.
session per week or two half sessions per week. See Petition ¶6. Inmates are also
permitted to attend the prison’s MLL for a half session per week during their
scheduled recreational library session. See Petition ¶7. Satterfield alleges that SCI-
Fayette staff have closed the MLL on numerous occasions not permitted under DC-
ADM 007 V, such as when there is a state of emergency or there is an extended
disruption of normal facility operation, without providing make-up sessions to
Satterfield.2 See Petition ¶8.
                Satterfield selected Tuesdays from 8:00 a.m. to 11:00 a.m. to use the
MLL for one full session and diligently attends that session every week, provided the
MLL is kept open. See Petition ¶10. Satterfield also selected Saturdays from 9:30
a.m. to 11:00 a.m. to use the MLL for his half session during his allotted recreational
library period and diligently attends that session every week, provided the MLL is
open. See Petition ¶11. Satterfield was scheduled to use the MLL on the following
Tuesdays: October 31, and November 7, 14 and 28, 2017, and Saturdays: December
30, 2017, January 13 and 27, and February 17, 2018. See Petition ¶12. However, the

       2
           Section 1-B.1.a of DC-ADM 007 provides:

                B. Law Library Services
                1. Each facility shall develop local procedures governing the
                operation of the facility’s [MLL], Mini Law Library, and Capital Case
                Mini Law Library, if any. Local procedures shall establish the
                following:
                a. specific hours during which the facility’s [MLL], Mini Law
                Library, and Capital Case Mini Law Library, if any, shall be open. At
                a minimum, library services shall be available daily including
                evenings and weekends.
                b. the manner in which inmates must request access to the [MLL],
                Mini Law Library, and Capital Case Mini Law Library, if any; and
                c. any other aspect of the operation of the facility’s [MLL], Mini Law
                Library, and Capital Case Mini Law Library, if any.

Petition ¶¶19-20. Satterfield did not attach DC-ADM 007 to his Petition.



                                                  2
MLL was closed on those dates and Satterfield was not provided any make-up
sessions. See id. On said dates, times, and numerous other occasions, the MLL was
closed when there was no state of emergency or extended disruption of normal
facility operation. See Petition ¶13.
             Satterfield filed four grievances addressing the MLL closures occurring
on October 31, and November 7, 14 and 28, 2017; wherein, he sought compensatory
and punitive damages, make-up sessions, and for the MLL to be kept open on the
days and periods it is scheduled and required to be open, pursuant to the mandatory
procedural requirements of DOC’s internal directive DC-ADM 007 Section 1-B.1.a.
See Petition ¶15. Three of the grievance denials were sustained at all appeal levels,
through and including final review; the appeal process on the fourth grievance is
pending. Id. Satterfield’s claims regarding the four MLL closures occurring on
December 30, 2017, January 13 and 27, and February 17, 2018, were sent to DOC
Deputy Secretary for the Western Region, Trevor Wright, who allegedly refused and
failed to act to remedy the matter. See Petition ¶17.


                                         Facts
             On May 15, 2018, Satterfield filed the Petition. Therein, Satterfield
requested a declaration: (1) that DOC is required to comply with the procedural
requirements of its internal directives and statutory regulation; (2) that DOC’s
omissions in failing to comply with its own regulations requiring the MLL to be kept
open during all periods it is scheduled to be open, unless Wetzel suspended
provisions or sections of DC-ADM 007 for a specific time period due to an
emergency or extended disruption of normal facility operation, and not providing
Satterfield make-up sessions therefor, denied Satterfield due process and equal
protection of the law; and (3) that DOC’s excessive failure to comply with its own
regulations requiring the MLL to be kept open during all periods it is scheduled to be
                                           3
open deprived Satterfield of reasonable access to legal reference materials in violation
of Section 93.8 of DOC’s Regulations, 37 Pa. Code § 93.8, requiring reasonable
access to specified legal reference materials. See Petition at 13. Satterfield also
requested mandamus3 relief ordering DOC: (1) to comply with the mandatory
procedural requirements of DC-ADM 007 Section 1-B.1.a. and keep the MLL open
during all periods it is scheduled to be open; and (2) to provide make-up sessions for
all MLL periods for which Satterfield was scheduled, but deprived due to
unauthorized MLL closures.              See id.      Finally, Satterfield sought $25,000.00 in
damages and costs. See Petition ¶54.
                After being afforded numerous time extensions, DOC filed its
Preliminary Objections in the nature of a demurrer on September 17, 2018. Therein,
DOC alleged: (1) Satterfield failed to state a claim for mandamus relief; and (2)
Satterfield failed to state a claim for denial of access to the courts. On February 7,
2019, Satterfield filed a Motion for Leave to Expand the Record, seeking to file all
relevant grievance documents in addition to the initially-filed four Final Review
responses to the four grievances that were attached to the Petition.


                                              Discussion
                The law is well settled:

                In ruling on preliminary objections, we must accept as true
                all well-pleaded material allegations in the petition for
                review, as well as all inferences reasonably deduced
                therefrom. The Court need not accept as true conclusions
                of law, unwarranted inferences from facts, argumentative
                allegations, or expressions of opinion. In order to sustain
                preliminary objections, it must appear with certainty that
                the law will not permit recovery, and any doubt should be
                resolved by a refusal to sustain them.


      3
          Satterfield mischaracterizes this relief as “[p]reliminary [i]njuctive relief.” Petition at 13.
                                                     4
            A preliminary objection in the nature of a demurrer admits
            every well-pleaded fact in the [petition for review in the
            nature of a] complaint and all inferences reasonably
            deducible therefrom. It tests the legal sufficiency of the
            challenged pleadings and will be sustained only in cases
            where the pleader has clearly failed to state a claim for
            which relief can be granted. When ruling on a demurrer, a
            court must confine its analysis to the [petition for review in
            the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (citations omitted).
“[C]ourts reviewing preliminary objections may not only consider the facts pled in
the [petition for review in the nature of a] complaint, but also any documents or
exhibits attached to it.” Allen v. Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth.
2014).
            DOC first argues that Satterfield has failed to state a claim upon which
mandamus relief can be granted.
            Initially,

            [a] writ of mandamus compels the performance of a
            ministerial and mandatory duty. To prevail in mandamus,
            the petitioner must demonstrate a clear legal right for
            performance of an act by the government, a corresponding
            duty in the government to perform the ministerial act and
            mandatory duty, and the absence of any other appropriate or
            adequate remedy. A mandatory duty is ‘one which a public
            officer is required to perform upon a given state of facts and
            in a prescribed manner in obedience to the mandate of legal
            authority.’ Filippi v. Kwitowski, 880 A.2d 711, 713 (Pa.
            Cmwlth. 2005). Where the public official has discretion in
            how to perform the act, mandamus may compel the exercise
            of discretion, but it may not interfere with the manner in
            which the discretion is exercised. ‘A writ of mandamus is
            an extraordinary remedy,’ the purpose of which is ‘to
            enforce rights that have been clearly established.
            Mandamus may not be used to establish legal rights or to
            compel performance of discretionary acts . . . .’ Tindell v.
            Dep’t of Corr., 87 A.3d 1029, 1034 (Pa. Cmwlth. 2014)
            (citation omitted).


                                          5
Sanders v. Wetzel, 223 A.3d 735, 739 (Pa. Cmwlth. 2019) (citations omitted).
“Moreover, [this Court] ha[s] held that the Department’s policies generally do not
create rights enforceable through mandamus and that the Department’s failure to
comply with a policy alone does not constitute a basis for a cause of action.” Id. at
740.
             Here, Satterfield challenges the Department’s authority to manage the
MLL’s daily operation within SCI-Fayette, including when and under what
circumstances make-up sessions are provided.              Satterfield argues that the
discretionary manner in which the MLL was closed, without offering make-up
sessions, was contrary to DC-ADM 007. Because “[a]dministrative regulations or
policies do not create rights in inmates[,]” Satterfield has failed to state a claim upon
which mandamus relief can be granted. Bullock v. Horn, 720 A.2d 1079, 1082 n.6
(Pa. Cmwlth. 1998). Accordingly, this preliminary objection is sustained.
             DOC next contends that Satterfield has failed to state a claim for denial
of access to the courts. “[T]his Court [] recognizes that due process requires that an
inmate must be afforded access to the courts in order to challenge unlawful
convictions and violations of his constitutional rights.” Hackett v. Horn, 751 A.2d
272, 275 (Pa. Cmwlth. 2000).
             However,

             in order to state a cognizable claim for violation of the right
             to access to the courts, a prisoner must allege and offer
             proof that he suffered an ‘actual injury’ to court access as a
             result of the denial. Oliver v. Fauver, 118 F.3d 175, 177-78
             (3d Cir. 1997). The Supreme Court has defined actual
             injury as the loss or rejection of a nonfrivolous legal claim
             regarding the sentencing or the conditions of confinement.
             Lewis v. Casey, 518 U.S. 343 . . . (1996).

Hackett, 751 A.2d at 275-76 (quoting Robinson v. Ridge, 996 F. Supp. 447, 449 (E.D.
Pa. 1997), aff’d, 175 F.3d 1011 (3d Cir. 1999)).

                                           6
              Here, Satterfield avers that as a result of the MLL closures with no
make-up sessions:

              [Satterfield’s] continuing unlawful imprisonment was
              caused to be increased due to his efforts to redress
              grievances in court being obstructed, due to the severe
              impeding and hampering of [Satterfield’s] ability to engage
              [in] legal research, prepare and file the following court
              documents: a mandamus petition in the United States
              Supreme Court, regarding [Satterfield’s] continuing
              unlawful imprisonment; several motions in ongoing federal
              habeas corpus litigation in the previously cited case
              Satterfield v. Johnson, . . . , [322 F. Supp. 2d 613 (E.D. Pa.
              2004)]; and three (3) or more federal civil rights complaints
              under [Sections 1983 and 1985 of the United States Code,]
              42 U.S.C. §[§] 1983[,] 1985.

Petition ¶14.    Essentially, Satterfield alleges that his prison time was increased
because he could not prepare and file certain pleadings. However, because Satterfield
did not aver which claims were either “los[t] or reject[ed],” much less specify facts
demonstrating that the claims were “nonfrivolous,” Satterfield has failed to state a
claim for denial of access to the courts. Hackett, 751 A.2d at 275-76 (quoting
Robinson, 996 F. Supp. at 449).            Accordingly, this preliminary objection is
sustained.4
              For all of the above reasons, DOC’s Preliminary Objections are
sustained and Satterfield’s Petition is dismissed.



                                          ___________________________
                                          ANNE E. COVEY, Judge




       4
        Given the disposition of the Preliminary Objections, Satterfield’s Motion for Leave to
Expand the Record is dismissed as moot.


                                              7
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Paul Satterfield,                     :
                    Petitioner        :
                                      :
             v.                       :
                                      :
Pennsylvania Department of            :
Corrections and John E. Wetzel,       :   No. 351 M.D. 2018
                  Respondents         :


                                   ORDER

             AND NOW, this 22nd day of April, 2020, the Pennsylvania Department
of Corrections’ and John E. Wetzel’s preliminary objections to Paul Satterfield’s
(Satterfield) pro se petition for review in the nature of a complaint in mandamus
(Petition) are SUSTAINED and the Petition is DISMISSED.
             Satterfield’s Motion for Leave to Expand the Record is DISMISSED as
moot.



                                    ___________________________
                                    ANNE E. COVEY, Judge